Title: March [1764]
From: Washington, George
To: 




29. Grafted as follows viz.
8 Bullock Heart Cherry’s: these are a fine large bla: Cherry, ripe in May, but not early. They begin the first Row in the Nursery next the Quarter—& at that end next to the Ray Grass Field. Between these and the rest a Stake is drove. Then—
8 of the finest early May Cherry—ending at another Stick. Then—
6 of the large Duke Cherry, ending at a stick likewise all in the same Row. These three Cherrys from Collo. Mason’s. From hence to the end of the Row are Cherry Scions for Grafting upon another year.
Grafted also—12 Magnum Bonum Plumbs beginning the 2d. Row at the end next Ray Grass, & ending at a stake. From hence to the end of the Row are Plumb Scions for grafting upon—another year. Note the Magnum Bonum Plumb from Collo. Mason’s.
In the 3d. Row (beging. next Ray Grass) the 1st. 4. & 5th. trees are of a pritty little early (June) pair from Collo. Masons.
The 2, 3, 6th. and to the 15th. tree Inclusive (at the end of which a stake is drove) are the bla: Pear of Worcester—from Collo. Mason—a large course Pear for Baking.
Then 10 Bergamy Pears from Ditto, ending at a Stake. These are a very fine fruit but Cou⟨rser⟩ than most other English Pears.
Grafted also—the 3d. Row aforesd. continued.
Then—after the 10 Bergamy Pears—one of the Summer Boon Chrn. [bon Chrétien pear]. This from Collo. Mason who had them from Collo. Fairfax—who praises them much.
From hence to the end of the Row are apple Scions to Graft upon.
4th. Row all apple Scions to continue Pear Grafts upon next year.
5th. Row—beginning at the end next to Cherry Walk are first 15 New Town Pippins from Collo. Mason—who had them from Mr. President Blair. These end at a Stake & the Remainder of the Row & all the
6th. Row are Maryland red Stricks—68 in number.

   
Note the last years Grafts from Mr. Digges—this Collo. Mason.
Grafted also—In the 7 Row, 43 Gloucester White Apple. 8 Row beginning next Ray Grass 7 more of Do. (in all 50) endg. at a Stake. Note these from Collo. Mason.
In the border just above the 2 Fall in the Garden Grafted one of the fine early May Cherry—Collo. Mason.
Note this is the 2d. Graff in the Border & stands nearest the middle walk.


   
   All the old standard varieties of pear were derived from Pyrus communis, the European species. In the first catalogue of fruits published in America, gardener William Prince advertised the “black pear of Worcester, or Parkinson’s warden.” It is “dirty brown in color” and does best against a wall (HITTThomas Hitt. A Treatise of Fruit-Trees. London, 1755., 344). A horticulturist writing in 1950 reported that trees of this

variety are said to be more than 200 years old (HEDRICKU. P. Hedrick. A History of Horticulture in America to 1860. New York, 1950., 35). There were several kinds of Bergamot, and the Autumn Bergamot may have been raised in England in the time of the Caesars. GW is following English custom in calling it a “Bergamy.”



   
   The Gloucester White apple does not appear to be a common variety; GW may simply be describing it on the basis of where he got it. A Gloucester Cheese variety is named in WATSON [1]Alexander Watson. The American Home Garden. Being Principles and Rules for the Culture of Vegetables, Fruits, Flowers, and Shrubbery. New York, 1859., 296–97.



